      Case 4:19-cv-00638-A Document 50 Filed 05/08/20             Page 1 of 8 PageID 314
                                                                        U :>. DI~TRl~T~~urURJ.
                                                                    NORTHERN DISTRICT OF TEXAS
                              IN THE UNITED STATES DISTRICT COURT             fj~~l):J
                                   NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION                  MAY - [l ?020


DORSHAY MORRIS,                                    §                  CLERK, U.S. DlSTRlCT COURT
                                                   §                   By         Deput~·
                      Plaintiff,                   §
                                                   §
vs.                                                §   NO. 4:19-CV-638-A
                                                   §
CITY OF FORT WORTH, TEXAS,                         §
ET AL.,                                            §
                                                   §
                      Defendants.                  §


                                  MEMORANDUM OPINION AND ORDER

           Came on for consideration the motion of defendant City of

Fort Worth, Texas ("City•), to dismiss. Plaintiff, Dorshay

Morris, has failed to respond to the motion, which is ripe for

ruling. The court, having considered the motion, the record, and

applicable authorities, finds that the motion should be granted.

                                                  I.

                                        Plaintiff's Claims

           On August 12, 2019, plaintiff filed her original complaint

in this case. Doc. 1 1. She alleges that City failed to adequately

train its employees regarding the proper use of tasers,

excessive force,                and wrongful detentions. Id. , , 51-57. She also

appears to seek to hold City liable for her alleged unlawful

seizure by its officers. Id. ,                   60.



1
    The   11
               Doc.    11
                            reference is to the number of the item on the docket in this
case.

                                                  1
   Case 4:19-cv-00638-A Document 50 Filed 05/08/20   Page 2 of 8 PageID 315


                                    II.

                          Grounds of the Motion

        City urges two grounds in support of its motion. First,

plaintiff cannot show the violation of any constitutional right;

nor can she meet the elements of a failure to train claim.

Second, City is immune from claims under the Texas Tort Claims

Act.

                                   III.

                      Applicable Pleading Standards

        The general pleading standards were set forth in the

court's February 21, 2020 memorandum opinion and order and need

not be repeated here. Doc. 39 at 3-4. With regard to municipal

liability, the law is clearly established that the doctrine of

respondeat superior does not apply to       §   1983 actions. Monell v.

New York City Dep't of Soc. Servs., 436 U.S. 658, 691           (1978);

Williams v. Luna,     909 F.2d 121, 123   (5th Cir. 1990). Liability

may be imposed against a municipality only if the governmental

body itself subjects a person to deprivation of rights or causes

a person to be subjected to such deprivation. Connick v.

Thompson, 563 U.S. 51, 60     (2011). Local governments are

"responsible only for •their own illegal acts.'" Id.           (quoting

Pembaur v. Cincinnati, 475 U.S. 469, 479 (1986)). Thus,

plaintiffs who seek to impose liability on local governments

under   §   1983 must prove that action pursuant to official

                                     2
  Case 4:19-cv-00638-A Document 50 Filed 05/08/20   Page 3 of 8 PageID 316


municipal policy caused their injuries. Monell, 436 U.S. at 691.

Specifically, there must be an affirmative link between the

policy and the particular constitutional violation alleged. City

of Oklahoma City v. Tuttle, 471 U.S. 808, 823 (1985).

     Proof of a single incident of unconstitutional activity is

not sufficient to impose liability unless proof of the incident

includes proof that it was caused by an existing

unconstitutional policy. Tuttle, 471 U.S. at 823-24.          (If the

policy itself is not unconstitutional, considerably more proof

than a single incident will be necessary to establish both the

requisite fault and the causal connection between the policy and

the constitutional deprivation. Id. at 824.) Thus, to establish

municipal liability requires proof of three elements: a

policymaker, an official policy, and a violation of

constitutional rights whose moving force is the policy or

custom. Piotrowski v. City of Houston, 237 F.3d 567, 578 (S'h

Cir. 2001).

     The Fifth Circuit has been explicit in its definition of an

•official policy• that can lead to liability on the part of a

governmental entity, giving the following explanation in an

opinion issued en bane in response to a motion for rehearing in

Bennett v. City of Slidell:

     1. A policy statement, ordinance, regulation, or
     decision that is officially adopted and promulgated by
     the municipality's lawmaking officers or by an

                                    3
    Case 4:19-cv-00638-A Document 50 Filed 05/08/20   Page 4 of 8 PageID 317


      official to whom the lawmakers have delegated policy-
      making authority; or

      2. A persistent, widespread practice of city officials
      or employees, which, although not authorized by
      officially adopted and promulgated policy, is so
      common and well settled as to constitute a custom that
      fairly represents municipal policy. Actual or
      constructive knowledge of such custom must be
      attributable to the governing body of the municipality
      or to an official to whom that body had delegated
      policy-making authority.

      Actions of officers or employees of a municipality do
      not render the municipality liable under § 1983 unless
      they execute official policy as above defined.

735 F.2d 861, 862     (st" Cir.   1984) (per curiam).

      "A municipality's culpability for a deprivation of rights

is at its most tenuous where a claim turns on a failure to

train." Connick v. Thompson, 563 u.s. 51, 61 (2011). The failure

to train must constitute "deliberate indifference to the rights

of persons with whom the [untrained employees]          come into

contact." Id.    (brackets in original). To establish deliberate

indifference for a failure to train ordinarily requires the

plaintiff to show a pattern of similar constitutional

violations. Id. at 62.     In other words, the plaintiff must show

that the city's policymakers 2 were on actual or constructive

notice that a particular omission in their training program

caused its employees to violate citizens' constitutional rights,

but it chose to disregard the known or obvious consequences of


2
 Under Texas law, the final policymaker for a city is the city council.
Groden v. City of Dallas, 826 F. 3d 280, 286 (Sili Cir. 2016).

                                      4
  Case 4:19-cv-00638-A Document 50 Filed 05/08/20   Page 5 of 8 PageID 318


its program. Id. at 61-62; Goodman v. Harris Cty., 571 F.3d 388,

395   (5'" Cir. 2009).

      The "description of a policy or custom and its relationship

to the underlying constitutional violation .           . cannot be

conclusory; it must contain specific facts." Spiller v. City of

Texas City, 130 F.3d 162, 167 (5'" Cir. 1997). That is, the

plaintiff must allege with specificity how a particular training

program of a municipality is defective. Zarnow v. City of

Wichita Falls, 614 F.3d 161, 170 (5'" Cir. 2010). Naked

assertions, labels and conclusions, and formulaic recitations

are not sufficient to show that plaintiff has a substantially

plausible claim. Ashcroft v. Iqbal, 556 U.S. 662, 678          (2009);

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                   IV.

                                Analysis

      In the memorandum opinion and order of February 21, 2020,

the court granted the motion of the individual officer

defendants to dismiss, finding that they were entitled to

qualified immunity. In analyzing whether an officer is entitled

to qualified immunity, the court considers whether plaintiff has

alleged a violation of a clearly established constitutional

right and, if so, whether the individual defendant's conduct was

objectively reasonable. Siegert v. Gilley, 500 U.S. 226, 231

(1991). In so doing, the court does not assume that the

                                    5
  Case 4:19-cv-00638-A Document 50 Filed 05/08/20   Page 6 of 8 PageID 319


plaintiff has asserted a violation of a constitutional right;

rather, the court must be certain that, if the facts alleged by

plaintiff are true, a violation has clearly occurred. Id. at

232. Here, the court determined that, even if the facts alleged

by plaintiff were true, she had not stated a claim, i.e., a

violation of a constitutional right. Since plaintiff failed to

plead the violation of a constitutional right by the individual

defendants, it makes no difference what City policy might have

allowed. Plaintiff cannot hold City liable. See City of Los

Angeles v. Heller, 475 U.S. 796, 799 (1986).

     Even assuming plaintiff had stated plausible claims of a

constitutional violation by the individual defendants, to

proceed with her claims against City, she had to have alleged

that City's training policy procedures were inadequate; City was

deliberately indifferent in adopting its training policy; and,

the inadequate training policy directly caused the violations in

question. Zarnow, 614 F.3d at 170. Deliberate indifference means

that City disregarded a known or obvious consequence of its

action. Connick, 563 U.S. at 61. City can only have been

deliberately indifferent if it was on notice that a particular

omission in its training program caused its employees to violate

citizens' constitutional rights. Id.

     In this case, plaintiff has not alleged with specificity

how City's training program was defective. She has not alleged

                                    6
  Case 4:19-cv-00638-A Document 50 Filed 05/08/20   Page 7 of 8 PageID 320


that City's policymakers were on notice that its training was

inadequate but chose to proceed with the same training. And, she

has not alleged sufficient facts to support the contention that

a particular inadequate training policy caused a violation of

her constitutional rights. Rather, she has pleaded nothing more

than conclusory allegations.

     As for plaintiff's state law claims, under the Texas

doctrine of sovereign immunity, a governmental entity cannot be

held liable for the actions of its employees unless a

constitutional or statutory provision waives its sovereign

immunity in clear and unambiguous language. See Univ. of Tex.

Med. Branch v. York,   871 S.W.2d 175, 177 (Tex. 1994); Duhart v.

State, 610 S.W.2d 740, 742    (Tex. 1980). The Texas Tort Claims

Act provides such a waiver in certain circumstances. Tex. Civ.

Prac. & Rem. Code § 101.025; York, 871 S.W.2d at 177. However,

the Act does not waive immunity with respect to claims "arising

out of assault, battery, false imprisonment, or any other

intentional tort." Tex. Civ. Prac. & Rem. Code§ 101.057(2); see

Goodman v. Harris Cty., 571 F.3d 388, 394 (5th Cir. 2009). Use of

excessive force   (here, the taser) is an intentional tort and an

alternative negligence pleading cannot save the claim where the

claim is based on the same conduct as the intentional tort

claim. Saenz v. City of El Paso, 637 F. App'x 828, 830-31 (5th

Cir. 2016); Cox v. City of Fort Worth, 762 F. Supp. 2d 926, 935

                                    7
  Case 4:19-cv-00638-A Document 50 Filed 05/08/20   Page 8 of 8 PageID 321


(N.D. Tex. 2010); City of Watauga v. Gordon, 434 S.W.3d 586, 593

(Tex. 2014).

                                   v.

                                  Order

     The court ORDERS that City's motion to dismiss be, and is

hereby, granted, and plaintiff's claims against City be, and are

hereby, dismissed.

     SIGNED May 8, 2020.




                                    8
